t c memo united_states tax_court madeline a coblenz and william j mason petitioners v commissioner of internal revenue respondent docket no filed date william a roberts for petitioners wanda m cohen and russell s shieldes specially recognized for respondent memorandum findings_of_fact and opinion vasquez judge for respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure on petitioners’ federal_income_tax the issues for - - decision are whether dollar_figure received by william j mason hereinafter petitioner in connection with a settlement of a lawsuit should be excluded from gross_income pursuant to sec_104 and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in houston texas from to petitioner was a manager of various movie theaters towards the end of that period petitioner met an individual involved in radio broadcasting after this encounter petitioner became interested in purchasing and upgrading a radio station ' the record reflects that this amount comprises settlement proceeds of dollar_figure net of attorney’s fees and litigation expenses in the notice_of_deficiency respondent’s determination did not include in income the entire dollar_figure only the dollar_figure at the end of the trial pursuant to rule b respondent orally moved to amend the pleadings to conform to the evidence ie treating the settlement proceeds of dollar_figure as income and the attorney’s fees and litigation expenses as miscellaneous_itemized_deductions and increase the deficiency we denied respondent’s motion all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure acgquisition of radio station in late petitioner located a radio station in beaumont texas struggling financially and in bankruptcy petitioner developed a business plan for acquiring upgrading and profitably operating the radio station the venture in date petitioner met mark w white jr mr white a former texas governor and discussed the venture after their meeting petitioner negotiated favorable contracts and organized modern world media inc modern world with mr white to acquire the radio station ’ in the beginning of using his many contacts mr white obtained bank financing for the venture from first city texas--houston n a first city bank as a condition for the financing first city bank reguired a letter_of_credit to secure dollar_figure million in bank loans mr white introduced petitioner to various wealthy texas business people through these introductions mr white and petitioner convinced h ross perot mr perot to commit a dollar_figure million letter_of_credit for the venture through one of mr perot’s companies gnat robot corp during first city bank advanced funds in an amount less than dollar_figure million with the funds that mr white and petitioner received from first city bank they acquired the radio because mr white was seeking the democratic nomination for the texas governorship mr white did not initially take an equity_interest in modern world q4e- station and made some minor improvements because of the incomplete funding the radio station did not begin operating profitably or generating cash-flows as projected by petitioner’s business plan lawsuit by gnat robot corp and mr perot by the end of mr perot became concerned about his investment in the venture gnat robot corp subsequently requested modern world to find someone else to provide a letter_of_credit in early gnat robot corp and mr perot instituted a lawsuit against first city bank modern world mr white linda gale white mrs white and petitioner collectively defendants to enjoin first city bank from drawing upon the letter_of_credit and to award gnat robot corp and mr perot a 100-percent equity_interest in modern world gnat lawsuit after gnat robot corp and mr perot failed to obtain an injunction first city bank drew upon the letter_of_credit gnat robot corp and mr perot continued pursuing the gnat lawsuit to recover the dollar_figure million and to obtain the 100-percent equity_interest in modern world after a jury trial the defendants were ordered jointly and severally to pay gnat robot corp and mr perot dollar_figure million plus interest mr white mrs white and petitioner were ordered to relinguish their equity mrs white mr white’s spouse was a part owner of modern world and participated in the agreement with gnat robot corp with regard to the letter_of_credit - interest in modern world to gnat robot corp before the judgment was entered against modern world mr and mrs white caused modern world to seek bankruptcy protection during late and early several texas newspapers reported the gnat lawsuit the newspaper headlines and underlying stories mostly described the gnat lawsuit as a legal fight between mr white and mr perot some of the articles however made references to petitioner after the gnat lawsuit petitioner unsuccessfully attempted to raise venture capital to acquire other radio stations first city bank receivership during the federal deposit insurance corporation the fdic took control of first city bank for reasons unrelated to the venture and established a receivership to liguidate its assets and pay off its debts an entity first city liquidating_trust loans l p fclt was created to receive any assets remaining after all debts had been paid and to distribute those assets to a corporation that had obtained the rights to those assets purchasing_corporation the fdic set_aside dollar_figure million of first city bank’s assets to create a reserve for claims against and litigation expenses_incurred for first city bank any funds remaining after the resolution of all claims against first city bank were to be transferred to fclt petitioner’s administrative claim against the fdic on date petitioner filed an administrative claim with the fdic as the receiver for first city bank in the amount of dollar_figure million on date petitioner amended his claim to dollar_figure million plus interest on date petitioner’s claim was denied by the fdic for failure to provide sufficient information to support a provable claim petitioner’s complaints filed in u s district_court petitioner retained the services of leonard simon mr simon a commercial litigator and bankruptcy attorney who evaluated several potential causes of action against the fdic as receiver for first city bank on date petitioner filed a complaint against the fdic alleging four causes of action count i breach of warranty count ii texas deceptive trade practices - consumer protection act count iii tortious interference and count iv conspiracy on date petitioner filed an amended complaint alleging an additional cause of action entitled count v breach of the duty_of care owed by a pledgee of stock we refer generally to petitioner’s complaint and amended complaint as petitioner’s lawsuit petitioner’s amended complaint contained a section entitled the facts which recited relevant facts serving as the basis of petitioner’s lawsuit petitioner alleged in the facts that first city bank wrongfully demanded and received payment of dollar_figure under gnat robot corp ’s letter_of_credit and thereby triggered a sequence of events that deprived petitioner of his ownership rights in modern world but left him indebted to third parties based on guarantees directly related to those ownership rights that were lost on the basis of the facts in count i petitioner alleged that when first city bank demanded payment on the letter_of_credit it warranted to all interested parties that dollar_figure million was due and payable by modern world petitioner further alleged that the dollar_figure million was not due and payable and that therefore first city bank’s improper demand caused petitioner to lose his equity_interest in modern world as to count ii he alleged that first city bank violated certain provisions of the texas deceptive trade practices - consumer protection act that first city bank breached its warranty made to petitioner and that first city bank engaged in an unconscionable course of action in count iii petitioner contended that first city bank’s interference with petitioner’s contractual relationship with gnat robot corp caused damages to petitioner including the loss of his equity rights in modern world in count iv petitioner alleged that first city bank and mr white entered into a conspiracy to place modern world in bankruptcy proceedings from --- - which modern world did not financially recover finally in count v petitioner alleged that first city bank breached the duty_of ordinary care that a creditor in possession of property securing a debt owes to the pledgor of such property asa result of first city bank’s breach petitioner alleged that he lost the modern world stock which he had pledged to first city bank petitioner sought actual and consequential damages as well as attorney’s fees on account of these alleged causes of action in his original and amended complaints petitioner did not allege that first city bank’s actions damaged his business reputation although mr simon retained an appraiser to value petitioner’s equity_interest in modern world he did not hire an expert to value any harm to petitioner’s business reputation initial offer of settlement mediation and documents filed with the u s district_court on date mr simon made an initial offer of settlement to the fdic mr simon proposed that in settlement of petitioner’s claims the fdic provide petitioner with a dollar_figure payment or a dollar_figure million loan for the purchase of another radio station the fdic rejected mr simon’s offer in june of mr simon contacted pat cantrell a tax attorney c p a and former irs revenue_agent and appeals with regard to some counts petitioner sought incidental enhanced and punitive_damages --- - officer tax adviser for advice regarding whether settlement proceeds in petitioner’s lawsuit would be considered nontaxable income under the tax laws the litigation eventually proceeded to mediation on date mr simon petitioner and representatives for the fdic met before a mediator larry a thomas served as the lead attorney for the fdic the fdic attorney the mediation proved unsuccessful before and after the mediation the fdic and petitioner filed various motions and documents with the u s district_court on date the fdic filed a motion for summary_judgment with regard to petitioner’s amended complaint on date petitioner filed a supplement to his amended complaint alleging that first city bank participated in mr white’s alleged breach of his fiduciary duties to petitioner petitioner alleged that his damages included the value of his modern world stock at the time of first city bank’s wrongful conduct ’ in motions to dismiss and for summary_judgment the fdic vigorously contested both petitioner’s claim that first city bank caused him to lose the u s district_court granted the fdic’s motion for summary_judgment with regard to count ii ’ the other damages alleged by petitioner consisted of any amounts the u s district_court might award first city bank on its counterclaim against him based on this description of petitioner’s damages petitioner sought actual punitive or enhanced damages court costs and attorney’s fees in the supplement to his amended complaint -- - his equity_interest in modern world and petitioner’s valuation of the equity_interest on date petitioner moved for summary_judgment with regard to certain causes of action in his lawsuit cross motion for summary_judgment in that cross motion for summary_judgment petitioner alleged that his damages amounted to the value of his stock awarded to gnat robot corp final settlement discussions after mediation failed mr simon and petitioner decided to negotiate with bob brown mr brown who was in charge of fclt on date prepared to make a detailed presentation regarding petitioner’s claims mr simon and petitioner met briefly with mr brown before the meeting the fdic had approved mr brown’s involvement in the settlement discussions at the meeting mr brown only asked mr simon and petitioner for a settlement figure there were no discussions about the alleged causes of action in petitioner’s lawsuit the meeting lasted only to minutes and they agreed that the fdic subject_to its approval would pay dollar_figure to settle petitioner’s claims settlement offer fdic approval of the settlement offer mr brown thereafter notified the fdic attorney of the settlement offer on date the fdic attorney wrote a legal memorandum to an fdic officer summarizing the facts involved in petitioner’s lawsuit analyzing each of petitioner’s remaining causes of action and recommending the approval of the settlement offer in a section entitled amount of claim the fdic attorney stated that petitioner alleged that he has been damaged in the amount of the value of his stock in the radio station asset in a section entitled current status and estimates the fdic attorney stated that this is a complicated case involving many complex legal issues which could cause difficulty for a jury and therefore create uncertainty as to the outcome it is clear that mason plans to make an emotional argument to the jury claiming he was the innocent party and first city bank destroyed his dream of owning a radio station the fdic attorney however did not specifically address a harm to business reputation claim on date the fdic approved the settlement offer sometime after the fdic approved the settlement the fdic attorney coordinated the drafting of a mutual settlement and indemnification agreement settlement agreement before the drafting of the settlement agreement the fdic attorney was not aware of any claim by petitioner that first city bank had harmed his business reputation on date the fdic prepared a check in the amount of dollar_figure payable to petitioner drafting of the settlement agreement the draft of the settlement agreement dated date contained an introductory paragraph listing the parties subject_to the settlement agreement and its effective date a recitals section outlining relevant facts anda consideration section providing the benefits and obligations of each party in the consideration section petitioner’s attorneys included a statement that the settlement proceeds were in satisfaction of petitioner’s claims for personal injuries within the meaning of title_26 sec_104 of the united_states_code resulting from the alleged tortious conduct by first city bank the sec_104 sentence the fdic attorney was surprised by the inclusion of the sec_104 sentence after reading sec_104 the fdic attorney concluded that only settlement proceeds on account of physical injuries were excluded from gross_income therefore he requested that the sec_104 sentence be removed by date the parties’ produced a final draft of the settlement agreement final settlement agreement in the final settlement agreement the sec_104 sentence was removed the recitals section stated among other things that mason then commenced an action alleging various tort claims based on around this period in date mr cantrell provided mr simon an opinion that the settlement proceeds were nontaxable although fclt the purchasing_corporation and madeline coblenz petitioner’s wife were not named parties in petitioner’s lawsuit the settlement agreement referred to them in addition to the fdic and petitioner the alleged misconduct of first city bank and alleging actual and consequential damages in an unspecified amount petitioner’s attorneys requested that the language mason believes that first city bank’s conduct damaged his business reputation business reputation sentence be included in the recitals section of the final settlement agreement because the fdic attorney did not find petitioner’s belief relevant he permitted the inclusion of the business reputation sentence in the final settlement agreement in the consideration section of the final settlement agreement the parties released each other from any claims that each had against the other with regard to the scope of the settlement agreement however the parties stated that the release is limited to those claims demands rights and causes of action with respect to acts omissions transactions practices conduct facts or circumstances arising from the subject matter of the recitals the subject matter of the mason lawsuit the mason note and the mason guaranty scope provision the scope provision similarly appeared in the date draft of the final settlement agreement the parties did not allocate the dollar_figure petitioner received from the fdic settlement proceeds to any specific claim by petitioner after attorney’s fees and litigation expenses petitioner received a net amount of dollar_figure opinion i evidentiary issue petitioners reserved relevance objections to exhibits 42-r through 57-r the exhibits consist of court documents related to motions to dismiss and for summary_judgment filed by the fdic and petitioner in petitioner’s lawsuit rule of the federal rules of evidence defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence in order to be deemed relevant proffered evidence need not prove an ultimate fact in issue it must only tend to make the existence of any fact more or less probable upon reviewing the exhibits to which petitioners’ relevance objections are outstanding we find those exhibits relevant within the meaning of rule and thus petitioners’ objections are overruled and the exhibits are hereby made a part of this record il sec_104 exclusion_from_gross_income under sec_61 congress has provided that gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as -- - lump sums or as periodic_payments on account of personal injuries or sickness the secretary has interpreted damages received to mean amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 l c income_tax regs therefore to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages received were on account of personal injuries or sickness see 515_us_323 the term personal injuries has been interpreted as including nonphysical injuries such as those affecting emotions reputation or character ’ see 504_us_229 n this court has in certain circumstances concluded that damages received on account of harm to business reputation were received on account of personal injuries see eg 87_tc_1294 affd 848_f2d_81 6th cir in evaluating whether amounts received pursuant to a congress amended sec_104 in the small_business job protection act of publaw_104_188 sec a 110_stat_1755 by limiting the exclusion inter alia to personal physical injuries or physical sickness the amendment does not apply to the year before us and has no bearing on the instant case -- - settlement agreement are excludable under sec_104 we look to the written terms of the settlement agreement to determine the origin and allocation of the settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir jacobs v commissioner tcmemo_2000_59 if the language in the settlement agreement is unclear about the claim subject_to settlement or if the settlement agreement does not provide for any allocations we must look to ‘the intent of the payor’ as to the purpose in making the payment metzger v commissioner supra pincite see also 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir we analyze the nature of the claim that was the basis for settlement not the validity of the claim see united_states v burke supra pincite 111_tc_305 we ask ourselves in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir this involves a factual inquiry see fabry v commissioner supra in the instant case the litigants disagree as to the nature of the claim that was the actual basis for the final settlement agreement petitioners contend that petitioner alleged various causes of actions in his lawsuit against the fdic which are considered torts under texas law that petitioner incurred harm to his business reputation as a result of the alleged torts committed by first city bank that the harm to his business reputation was a personal injury and that petitioner’s lawsuit was settled on account of that personal injury respondent disagrees and asserts that petitioner’s lawsuit was settled on account of petitioner’s loss of the modern world stock an economic injury we first discuss whether the settlement proceeds were received on account of a harm to business reputation claim and on account of personal injuries or sickness the parties executed a settlement agreement to settle petitioner’s lawsuit within the scope provision of the final settlement agreement the parties recited that the subject matter of the recitals and petitioner’s lawsuit served as the basis for the settlement by reference to the recitals section in the final settlement agreement and petitioner’s amended complaint against the fdic the final settlement agreement covers both a claim of harm to business reputation and a loss of the modern world stock respectively because the final settlement agreement does not provide an allocation with regard to those claims we look beyond the final settlement agreement to determine the intent of the payor in paying the settlement proceeds in reaching a settlement with the fdic petitioner and his -- - attorneys underwent various steps filing an administrative claim filing a complaint in u s district_court participating in mediation filing various court papers pursuing settlement discussions and drafting a settlement agreement we evaluate each step to determine whether the settlement proceeds paid_by the fdic were on account of petitioner’s claim of harm to business reputation petitioner filed an administrative claim with the fdic which was subsequently dismissed the record does not contain the administrative complaint filed by petitioner with the fdic as to the types of damages alleged by petitioner in the administrative complaint an fdic internal memorandum suggests that petitioner sought dollar_figure million plus interest for the loss of his modern world stock in his original and amended complaints in the u s district_court petitioner never alleged that his business reputation was harmed instead as to counts i iii and v in the amended complaint petitioner claimed that first city bank’s actions caused him to lose his equity_interest in modern world the remaining counts did not specify any damage resulting from harm to business reputation petitioners argue that as to all counts in petitioner’s amended complaint petitioner sought actual and consequential damages which included harm to business reputation the language of the original and amended complaints and the overall record do not support petitioner’s argument see discussion infra the fdic and petitioner proceeded to mediation after the filing of petitioner’s lawsuit at trial in the present case petitioner testified that his dream of owning a radio station was discussed during the mediation however neither petitioner nor mr simon testified that a claim of harm to business reputation was discussed during the mediation at trial in the present case the fdic attorney could not remember the claims made by petitioner during the mediation but he did document petitioner’s claims in a memorandum drafted after the mediation nowhere in that memorandum did the fdic attorney discuss that petitioner alleged that his business reputation was harmed on the contrary the memorandum concentrated on petitioner’s allegations regarding his lost equity_interest in modern world and the valuation of that ownership_interest in documents filed with regard to motions to dismiss and for summary_judgment the fdic never contested or addressed a harm to business reputation argument in fact petitioner filed a cross motion for summary_judgment in which he alleged that first city bank’s wrongful conduct caused him to lose his modern world stock during the final settlement discussions with mr brown there were no discussions about petitioners’ alleged causes of - - action the record reveals that the fdic was first made aware of petitioner’s harm to business reputation claim upon receipt of the date draft of the settlement agreement by that time the fdic had approved the settlement offer and prepared a check for petitioner the fdic attorney subsequently requested that the sec_104 sentence be removed and he only allowed the inclusion of the business reputation sentence because he did not view petitioner’s belief as relevant although we look to the fdic’s intent in settling petitioner’s lawsuit we note that mr simon testified that he understood petitioner’s story as a loss of his business he further testified that his initial legal theories were all primarily tort related theories that dealt with the actions of first city bank that resulted ina loss of petitioner’s ability to ultimately own operate and reap the benefits of this radio station referring to modern world mr simon hired an appraiser to make a valuation of the radio station and to compute the value of petitioner’s equity ownership further mr simon testified that after the mediation he and his associates reevaluated the case and they tried to just refocus on the point that bill mason had been damaged that his reputation had been damaged and that his life-long dream of owning a radio station had been foreclosed by the activities of first city bank during the final settlement discussions however in --- - mr simon’s and petitioner’s meeting with mr brown there were no discussions regarding petitioner’s alleged causes of action on the basis of the entire record we conclude that the fdic did not provide the settlement proceeds to petitioner on account of a harm to business reputation claim 't the record instead favors respondent’s argument that the fdic settled petitioner’s lawsuit on account of his allegations that first city bank’s actions led to the loss of his modern world stock because we decide against petitioners with regard to whether the settlement proceeds were received on account of harm to business reputation we conclude that the settlement proceeds were not received on account of personal injuries or sickness accordingly we need not address whether the underlying causes of action were based upon tort or tort type rights therefore we sustain respondent’s determination tiil sec_6662 accuracy-related_penalty pursuant to sec_6662 for the year in issue respondent determined an accuracy-related_penalty of percent on the amount of the underpayment attributable to a substantial_understatement of tax in the alternative respondent determined the accuracy-related_penalty on the amount of the underpayment ‘t petitioners argue that fclt was the real payor of the settlement proceeds while we disagree we note that mr simon and petitioner did not discuss petitioner’s claims with mr brown and that petitioners have failed to provide any credible_evidence that mr brown was aware of a harm to business reputation claim - due to negligence or disregard of rules or regulations respondent's determinations are presumed to be correct and petitioners bear the burden of proving that the accuracy-related_penalty does not apply see rule a a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 a the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of the item see sec_6662 b sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard whether applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good-faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good-faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his - - proper tax_liability including the taxpayer’s reasonable and good-faith reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good-faith see remy v commissioner tcmemo_1997_72 petitioners’ tax adviser testified at trial that he reviewed the pleadings in petitioner’s lawsuit the final settlement agreement and the applicable tax law and discussed petitioner’s lawsuit with mr simon and petitioner before recommending to petitioners that the settlement proceeds were excludable under sec_104 the tax adviser made the recommendation around the time of the final settlement agreement and the filing of petitioners’ tax_return after reviewing the entire record we find petitioners' reliance on their tax adviser reasonable and in good-faith and we conclude that the accuracy- related penalty should not be imposed in this case in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the accuracy-related_penalty
